IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. PD-0075-19


                                  THE STATE OF TEXAS

                                                v.

                              REYNALDO LERMA, Appellee

          ON APPELLEE’S PETITION FOR DISCRETIONARY REVIEW
                 FROM THE THIRD COURT OF APPEALS
                            HAYS COUNTY

             WALKER, J., delivered the opinion of the Court, in which HERVEY,
RICHARDSON, NEWELL, and SLAUGHTER, JJ., joined. KELLER, P.J., filed a dissenting
opinion, in which YEARY and MCCLURE, JJ., joined. KEEL, J., concurred in the
result.

                                         OPINION


       In this case, the trial court granted a motion to dismiss pursuant to Texas Rule of Evidence

508. On appeal, the court of appeals decided that the trial court abused its discretion. But a

defendant’s burden under Rule 508 is not a high one, and, based upon our review of the record, we

determine that Appellee made the necessary plausible showing required by the rule. The trial court’s

dismissal was not an abuse of discretion, and we reverse the judgment of the court of appeals.
                                                                                                       2

                                          I — Background

        Using a confidential informant, the Hays County Narcotics Task Force (Task Force)

conducted a controlled drug buy from Joel Espino, who was a narcotics dealer along with his

roommate, Andrew Alejandro. Three months later, Appellee and several co-defendants allegedly

attempted to rob Espino and Alejandro. During the attempted robbery, Alejandro shot and killed his

roommate Espino and wounded two of the alleged robbers. Alejandro was the only person to fire a

weapon during the incident. Appellee was charged with the capital murder of Espino.1

        During initial discovery, Appellee’s defense counsel learned about the earlier controlled buy

involving Espino and the informant. The defense also found out that Espino was not charged in

connection with the controlled buy and that the drugs had been destroyed. The defense suspected that

Espino himself may have been an informant and that Alejandro could have had a motive to

intentionally kill Espino. The defense then sought information related to the controlled buy,

including the confidential informant’s identity. The defense theorized that Alejandro could have

learned about Espino’s involvement with the controlled buy from the informant and that Alejandro

used the attempted robbery as an opportunity to shoot and kill Espino.

        The State and the Task Force officers claimed that the informant’s identity was privileged

under Rule 508, but the trial court, agreeing with the defense that the informant could possess

exculpatory information, ordered the State to allow the defense to review the informant’s file under

a gag order to ascertain whether or not the file contained potentially exculpatory information. The



        1
         Liability appears to be based upon Penal Code § 7.02(a)(1) which holds a person criminally
responsible for the conduct of another if, “acting with the kind of culpability required for the offense,
he causes or aids an innocent or nonresponsible person to engage” in the conduct prohibited by the
offense. See TEX. PENAL CODE Ann. § 7.02(a)(1).
                                                                                                      3

trial court determined that this was the best way to ensure that, if potentially exculpatory information

existed regarding the informant, it would be discovered by the defense.

        The State filed a petition for mandamus in the court of appeals, claiming that the trial court

was required to conduct an in camera hearing under Rule 508 before ordering that the defense be

allowed to review the informant’s file. The court of appeals denied relief. The State then sought

mandamus relief from this Court, but the parties and the trial court agreed to a Rule 508 in camera

hearing.2

        At the in camera hearing, the prosecutor for the State informed the trial court that, although

he was originally under the impression that the Task Force officers would identify the informant, he

was subsequently told that the Task Force officers did not know who the informant was because they

failed to document the informant’s identity. The trial court was skeptical but nevertheless heard

testimony from the Task Force officers. All of the officers claimed that they failed to make a record

of the informant’s identity, even though the Task Force’s policies and procedures required an

informant’s information to be thoroughly documented. The Task Force officers admitted, after the

trial court posed the defense theory to them, that it was possible that the informant could have

potentially exculpatory information. Combined with the fact that the State utilized every means

available to resist disclosure of the informant’s identity, the trial court found that the Task Force

officers’ claim that they simply did not know the informant’s identity lacked credibility.

        Appellee filed a motion to dismiss pursuant to Rule 508 which provides that, if the trial court


        2
          In re State ex rel. Mau, No. WR-87,101-01, 2017 WL 3166481 (Tex. Crim. App. July 19,
2017) (not designated for publication) (holding in abeyance the State’s motion for leave to file a
petition for mandamus which sought to have us vacate the trial court’s order directing the State to
provide all of the files in Task Force case relating to the controlled buy—including the confidential
informant file).
                                                                                                     4

finds that there is a reasonable probability that the informant possesses information necessary to a

fair determination of guilt or innocence, once the “public entity elects not to disclose the informer’s

identity: (i) on the defendant’s motion, the court must dismiss the charges to which the testimony

would relate[.]” TEX. R. EVID. 508(c)(2)(A)(i). After the defense Rule 508 motion to dismiss was

filed, the State disclosed an e-mail to the defense and the trial court showing that, prior to the in

camera hearing, the Task Force commander—who testified at the hearing that he did not know the

identity of the informant—did in fact know the identity of the informant but would not disclose the

identity to the defense. The trial court—considering the e-mail, the fact that the State exhausted

every legal remedy possible, and the fact that the testimony of the Task Force officers lacked

credibility—granted Appellee’s motion to dismiss.3

       The State appealed the dismissal, and the court of appeals reversed after finding that the trial

court abused its discretion because it relied upon speculation that the informant had exculpatory

information instead of evidence in the record. State v. Lerma, No. 03-18-00194-CR, 2018 WL

5289452, at *9 (Tex. App.—Austin Oct. 25, 2018) (mem. op., not designated for publication). We

granted Appellee’s petition for discretionary review, which asked:

       (1) Can an appellate court disregard the issue of error preservation so that the State
       has a remedy when a capital murder case is dismissed because of the State’s own
       actions in disappearing a confidential informant?



       3
         The order granting the motion to dismiss did not indicate whether the dismissal was “with
prejudice” or “without prejudice.” However, during a hearing in which the trial court stated it would
take the motion to dismiss under advisement, the trial court remarked that:

       now, it would be my understanding that if there was a dismissal, it would not be with
       prejudice should the narcotics task force ever discover their own butts.

Rep. R. vol. 11, 4.
                                                                                                      5

       (2) Can an appellate court reverse a trial court’s dismissal under TRE 508 without
       ever addressing the untrustworthiness of the State’s position that the State does not
       know the identity of the confidential informant?

                                   II — Preservation of Error

       Appellee’s first ground for review complains that the State failed to object to the trial court’s

dismissal pursuant to Rule 508, and, therefore, the court of appeals erred by considering the merits

of the State’s appeal below.

       The State, in response, argues that because its right to appeal the dismissal of a charging

instrument is explicitly provided for by Article 44.01 of the Code of Criminal Procedure,4 no

objection is necessary. In the alternative, the State contends that it consistently and repeatedly

objected and therefore preserved error.

       Assuming, without deciding, that the State must object to the trial court in order to preserve

the matter for appeal, our review of the record leads to the conclusion that the State did object. To

preserve a complaint for appellate review, there must be a timely, specific objection and a ruling by

the trial court. TEX. R. APP. P. 33.1(a). To be timely, a complaint must be made as soon as the

grounds for complaint are apparent or should be apparent. Wilson v. State, 7 S.W.3d 136, 146 (Tex.

Crim. App. 1999). To be sufficiently specific, an objection need not employ hyper-technical or

formalistic words or phrases. Golliday v. State, 560 S.W.3d 664, 670 (Tex. Crim. App. 2018).



       4
           Article 44.01 of the Code of Criminal Procedure provides, in pertinent part:

       (a) The state is entitled to appeal an order of a court in a criminal case if the order:

       (1) dismisses an indictment, information, or complaint or any portion of an
       indictment, information, or complaint;

TEX. CODE CRIM. PROC. Ann. art. 44.01(a)(1).
                                                                                                    6

Instead,

       [t]o avoid forfeiting a complaint on appeal, the party must “let the trial judge know
       what he wants, why he thinks he is entitled to it, and to do so clearly enough for the
       judge to understand him at a time when the judge is in a position to do something
       about it.”

Pena v. State, 285 S.W.3d 459, 464 (Tex. Crim. App. 2009) (quoting Lankston v. State, 827 S.W.2d

907, 909 (Tex. Crim. App. 1992)). This gives the trial judge and the opposing party the opportunity

to correct the error. Id. (citing Reyna v. State, 168 S.W.3d 173, 179 (Tex. Crim. App. 2005)).

       On December 4, 2017, the trial court held a hearing on Appellee’s motion to dismiss pursuant

to Rule 508. During the hearing, the prosecutor presented two different reasons why the motion

should be denied: (1) the Task Force’s failure to disclose the identity of the informer did not equate

to an “election” under Rule 508(c)(2)(A); and (2) the trial court was wrong when it found that there

was a reasonable probability that the informer could give information necessary to a fair

determination of guilt or innocence. By either line of reasoning, the prosecutor’s opposition to the

motion was unequivocal. For instance, during the State’s argument, the prosecutor contended that

dismissing the case would be unprecedented:

       Mr. Mau:         This - - you talk about a first impression, this will be the first time
                        ever if it were to happen - -

       ....

       Mr. Mau:         - - that a Court would dismiss a case - -

       The Court:       But it’s the right thing to do. That’s no reason for me not to do it.

       Mr. Mau:         And I don’t think it’s the right thing to do, Judge.5

The prosecutor argued against dismissing the case, the trial court expressed its belief that dismissal


       5
           Rep. R. vol. 9, 19.
                                                                                                       7

would be the right thing to do, and the prosecutor disagreed. “Magic words are not required[.]”

Gonzales v. State, 616 S.W.3d 585, 591 (Tex. Crim. App. 2020).

        Furthermore, during the hearing the trial court informed the parties it was taking the matter

under advisement and requested briefs from the parties. The State, in its brief to the trial court, again

voiced its opposition to the motion. If there was any doubt, the brief began:

        COMES NOW the State of Texas and moves the Court to deny Defendant’s Motion
        to Dismiss Pursuant to TRE [508],6

And ended:

        WHEREFORE, PREMISES CONSIDERED, the State prays that the Court deny
        Defendant’s Motion to Dismiss Pursuant to TRE [508].7

Before the trial court ruled on Appellee’s motion to dismiss, the State made the trial court aware that

the State opposed the motion. The State told the trial court what it wanted and why at a time when

the trial court was in a position to do something about it. Pena, 285 S.W.3d at 464. If the State was

required to object, it did. We overrule Appellee’s first ground for review.

                                           III — Rule 508

        Appellee’s second ground for review complains that the court of appeals erred in reversing

the trial court’s dismissal pursuant to Texas Rule of Evidence 508 which provides, in pertinent part:

        (a) General Rule. The United States, a state, or a subdivision of either has a privilege
        to refuse to disclose a person’s identity if:

        (1) the person has furnished information to a law enforcement officer or a member
        of a legislative committee or its staff conducting an investigation of a possible
        violation of law; and



        6
            Clerk’s R. 58.
        7
            Clerk’s R. 71.
                                                                                                     8

       (2) the information relates to or assists in the investigation.

TEX. R. EVID. 508(a). In criminal cases:

       this privilege does not apply if the court finds a reasonable probability exists that the
       informer can give testimony necessary to a fair determination of guilt or innocence.
       If the court so finds and the public entity elects not to disclose the informer’s identity:

       (i) on the defendant’s motion, the court must dismiss the charges to which the
       testimony would relate;

Id. (c)(2)(A)(i). In this case, the public entity—the State through the Task Force officers—did not

disclose the informer’s identity. Therefore, the trial court was required to dismiss the case on

Appellee’s motion if it found that “a reasonable probability exists that the informer can give

testimony necessary to a fair determination of guilt or innocence.” Id.

       A trial court’s ruling on a motion to disclose the identity of a confidential informant under

Rule 508 is reviewed for an abuse of discretion. Taylor v. State, 604 S.W.2d 175, 179 (Tex. Crim.

App. [Panel Op.] 1980); see also Ford v. State, 179 S.W.3d 203, 210 (Tex. App.—Houston [14th

Dist.] 2005, pet. ref’d) (citing Taylor); State v. Dunn, 611 S.W.3d 176, 179 (Tex. App.—Houston

[14th Dist.] 2020, no pet.) (citing Ford). The abuse of discretion standard “‘is a deferential standard

of review that requires appellate courts to view the evidence in the light most favorable to the trial

court’s ruling.’” Briggs v. State, 560 S.W.3d 176, 184 (Tex. Crim. App. 2018) (quoting Burch v.

State, 541 S.W.3d 816, 820 (Tex. Crim. App. 2017)). The trial court’s determination of historical

facts is afforded almost complete deference, especially when those determinations are based on

assessments of credibility and demeanor. Furr v. State, 499 S.W.3d 872, 877 (Tex. Crim. App. 2016)

(describing standard in context of rulings on motions to suppress). In determining whether the trial

court abused its discretion, an appellate court must not substitute its own judgment for that of the
                                                                                                    9

trial court, and it must uphold the trial court’s ruling if it is within the zone of reasonable

disagreement. Burch, 541 S.W.3d at 820. “An abuse of discretion does not occur unless the trial

court acts ‘arbitrarily or unreasonably’ or ‘without reference to any guiding rules and principles.’”

State v. Hill, 499 S.W.3d 853, 865 (Tex. Crim. App. 2016) (quoting Montgomery v. State, 810

S.W.2d 372, 380 (Tex. Crim. App. 1990)). A trial court abuses its discretion only when no

reasonable view of the record could support its ruling. Int’l Fid. Ins. Co. v. State, 586 S.W.3d 9, 12

(Tex. Crim. App. 2019).

       In Bodin v. State, we explained that Rule 508 only requires that the undisclosed informant’s

testimony may be necessary to a fair determination of guilt or innocence. Bodin v. State, 807 S.W.2d

313, 317–18 (Tex. Crim. App. 1991). On the issue of “the amount of proof necessary for the

defendant to show that testimony may be necessary to a fair determination of guilt or innocence[,]”

we concluded that, “[s]ince the defendant may not actually know the nature of the informer’s

testimony . . . he or she should only be required to make a plausible showing of how the informer’s

information may be important.” Id. at 318 (emphasis added) (citing United States v. Valenzuela-

Bernal, 458 U.S. 858 (1982)). Evidence from any source, but not mere conjecture or speculation, is

required. Id.

       The dissent argues that resort to Rule 508 is unnecessary because the State already has an

obligation to disclose information related to an informant, if that informant has exculpatory

information under Brady v. Maryland and Article 39.14(h). See Brady v. Maryland, 373 U.S. 83, 87

(1963); TEX. CODE CRIM. PROC. Ann. art. 39.14(h). It is undoubtedly true that the State has a duty

to disclose exculpatory information, but Rule 508 is not limited to exculpatory information.

Inculpatory information is equally “necessary to a fair determination of guilt or innocence.” See Tex.
                                                                                                      10

R. Evid. 508(c)(2)(A). For instance, in Anderson v. State, we held that the requirements of Rule 508

were met where the defendant made a drug sale to an undercover officer who was accompanied by

an unnamed informant. 817 S.W.2d 69, 72 (Tex. Crim. App. 1991). We found the informant’s

testimony was “necessary to a fair determination of the issue of guilt, innocence” because he was an

eyewitness to the sale. Id.8 Our determination did not turn upon whether the informant’s information

was exculpatory; indeed, the unknown “informant could provide evidence corroborating or disputing

the officer’s testimony regarding [Anderson’s] actions.” Id. at 73. The possibility that the unknown

informant could have been an exculpatory witness for the defense related, not to the question of

whether the informant had information necessary to a fair determination of guilt or innocence, but

to the question of harm as a result of the error. Id. at 73.

                                          IV — Application

        The trial court determined that the Task Force officers were not credible, and, because of

their previous resistance to disclosing the informant’s identity, it could be inferred that the informant

had information necessary to Appellee’s guilt or innocence.

        The court of appeals disagreed and concluded that the Bodin standard was not met. But it

appears that the court of appeals did not employ the proper standard of review and did not afford the

appropriate amount of deference to the trial court’s credibility determination. Although the court of


        8
            Disclosure in Anderson would have also been required under the standard before the
promulgation of Rule 508. Anderson, 817 S.W.2d at 72. The law prior to Rule 508 was narrower
than it is today. See id. at 71 (“Rule 508 provisions are broader than that applicable under the prior
law”); Bodin, 807 S.W.2d at 318 (stating same). Previously, disclosure was required only when: (1)
the informer “participated in the offense;” (2) the informer “[w]as present at the time of the offense
or arrest;” or (3) the informer “[w]as otherwise shown to be a material witness to the transaction or
as to whether the defendant knowingly committed the offense charged.” Bodin, 807 S.W.2d at 317.
An informer fitting in any of these three categories could very well possess testimony that hangs the
defendant.
                                                                                                   11

appeals may disagree with the trial court,9 so long as any reasonable view of the record supports the

trial court’s ruling,10 it must be accepted that the Task Force officers’ testimony was not credible,

and consequently, that they knew who the informant was but were nevertheless untruthful to the trial

court in the in camera hearing. The evidence before the trial court in this case was enough to meet

the “plausible showing” required in Bodin, and the trial court was not unreasonable in finding that

Appellee’s burden was met in this case.

       The Rule 508 burden is not a high one, and Appellee met his burden to make a plausible

showing of how the informant’s information may be important. When the trial court dismissed the

case under Rule 508, the court had before it, not merely speculation, but evidence. The evidence

included: 1) there was an informant who was involved in a controlled buy with Espino; 2) Espino

was not charged as a result of the controlled buy; 3) Espino was shot and killed by Alejandro, his

fellow drug dealer; 4) the State, through the Task Force, vehemently and vigorously fought to

prevent disclosure of any information relating to the informant; 5) after the parties agreed to the in

camera hearing, the Task Force suddenly forgot who the informant was and failed to document any

information relating to the informant; 6) the Task Force’s own policies and procedures require

documentation; 7) nevertheless, during the in camera hearing, the Task Force officers all testified

that the defense theory was possible that the informant had told Alejandro of the controlled buy and




       9
          Burch, 541 S.W.3d at 820 (“an appellate court must not substitute its own judgment for that
of the trial court”).
       10
          Int’l Fid. Ins. Co., 586 S.W.3d at 12 (“A trial court abuses its discretion only when no
reasonable view of the record could support its ruling.”).
                                                                                                        12

Alejandro used the robbery as an opportunity to kill Espino;11 and 8) after the hearing, an e-mail was

disclosed showing that the Task Force’s commander did, in fact, know who the informant was and

that he would fight to prevent disclosure.12

          The trial court reasonably found that the Task Force officers’ testimony—that they did not

know who the informant was—was not credible. From the evidence that the Task Force officers were

untruthful to the court about the informant, and the evidence that the Task Force officers had strongly

resisted disclosure of information relating to the informant, the trial court’s conclusion that the

informant had information affecting the capital murder case against Appellee was not unreasonable.

Such a conclusion is not arbitrary or completely without reference to guiding rules and principles.

See Hill, 499 S.W.3d at 865. In civil cases, a party who has deliberately destroyed evidence is

presumed to have done so because the evidence was unfavorable to its case. Wal-Mart Stores, Inc.

v. Johnson, 106 S.W.3d 718, 721 (Tex. 2003); see also Brookshire Bros., Ltd. v. Aldridge, 438

S.W.3d 9, 22 (Tex. 2014) (“[A] party’s intentional destruction of evidence may, ‘absent evidence

to the contrary,’ be sufficient by itself to support a finding that the spoliated evidence is both relevant

and harmful to the spoliating party.”) (internal citations omitted). A similar presumption arises when

a party controlling missing evidence cannot explain its failure to produce it. Johnson, 106 S.W.3d

at 722.


          11
           Teddy Grabarkewitz testified it was possible that the informant could have informed
Alejandro of the controlled buy involving Espino. Rep. R. vol. 7, 54. Wade Parham, asked about the
defensive theory, agreed that the informant’s identity could be exculpatory. Id., at 63. Lenny
Martinez, also asked about the defensive theory, similarly agreed that the informant’s identity could
provide evidence that Appellee was innocent at least to the murder. Id., at 73.
          12
          The dissent argues that there is no record evidence to support the trial court’s conclusion
that there was a plausible showing that the informant may have had information necessary to
Appellee’s case, but the dissent’s analysis only considers the first and third items listed here.
                                                                                                      13

        Thus, there was a plausible showing that the informant may have had information necessary

to a fair determination of Appellee’s guilt or innocence. The burden was met, and the trial court did

not abuse its discretion in dismissing the case under Rule 508.

                                           V — Conclusion

        In its consideration of the evidence that was before the trial court, the court of appeals failed

to give deference to the trial court’s credibility determination of the Task Force officers and failed

to consider the consequent determination that their untruthfulness, in combination with their

previous resistance to disclosure, made for a plausible showing that the informant may have had

necessary information. We cannot say that the trial court’s finding—that a reasonable probability

exists that the informer can give testimony necessary to a fair determination of guilt or

innocence—fell outside the zone of reasonable disagreement. The trial court did not abuse its

discretion. Because the trial court so found, and the State through the Task Force officers elected not

to disclose the informer’s identity, on Appellee’s motion, “the court must dismiss the charges to

which the testimony would relate[.]” Tex. R. Evid. 508(c)(2)(A)(i). The trial court’s dismissal was

not erroneous, and we reverse the judgment of the court of appeals and affirm the judgment of the

trial court.



Delivered: November 24, 2021
Publish